PER CURIAM:
Koikoi Guilavogui, a native and citizen of Guinea, petitions for review of an order of the Board of Immigration Appeals (Board) denying as untimely his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen. See Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.2006), cert. denied, -U.S.-, 127 S.Ct. 1147, 166 L.Ed.2d 997 (2007). Further, we lack jurisdiction to review the Board’s refusal to invoke its sua sponte authority to reopen proceedings. See Zhao Quan Chen v. Gonzales, 492 F.3d 153, 155 (2d Cir.2007). Accordingly, we deny in part and dismiss in part the petition for review. We deny Guilavogui’s motion to hold this case in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED IN PART AND DISMISSED IN PART.